• The Supreme Court affirmed the decree of the Common Pleas on October 28, 1878, in the following opinion,
Per Curiam:
We discover no error in this case. When the legislature provided for the extension of the boundaries of the City of Brie, care was taken to prevent the injustice which would be done to the owners ot farm lands, by directing the City *254Councils “to so discriminate in levying the city taxes as not to impose on the rural portions those, expenses which belong exclusively to the built up portions of said city.” The assessors were directed to distinguish the taxable property accordingly. The character of the land being thus ascertained, the Councils were bound to apply a proper and equitable rate in levying the taxes on farm lands, and not one illusory and unsubstantial. Within a sound exercise of the discretionary power, a Court of Equity would not interfere with the adjusted rate, for this would be to assume to exercise the powers delegated only to the Councils. But when satisfied that the exercise of the power has been abused, and the discrimination is wholly illusory and unjust, the powers of the Court are adequate to correct such a palpable wrong. The law must have reasonable enforcement to carry out its just purpose, otherwise a great wrong must go without redress.
Finding no error in the record, the decree of the Court of Common Pleas is affirmed, with costs to be paid by the City of Erie, and the appeal is dismissed.